Name: 76/697/EEC: Commission Decision of 28 July 1976 on the implementation of the reform of agricultural structures in Belgium pursuant to Title II of Council Directive 75/268/EEC of 28 April 1975 (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  Europe; NA;  economic policy
 Date Published: 1976-08-27

 Avis juridique important|31976D069776/697/EEC: Commission Decision of 28 July 1976 on the implementation of the reform of agricultural structures in Belgium pursuant to Title II of Council Directive 75/268/EEC of 28 April 1975 (Only the French and Dutch texts are authentic) Official Journal L 236 , 27/08/1976 P. 0031 - 0031COMMISSION DECISION of 28 July 1976 on the implementation of the reform of agricultural structures in Belgium pursuant to Title II of Council Directive 75/268/EEC of 28 April 1975 (Only the Dutch and French texts are authentic) (76/697/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (1), and in particular Article 13 thereof, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (2), and in particular Article 18 (3) thereof, Whereas on 26 April 1976 the Belgian Government notified, pursuant to Article 13 of Directive 75/268/EEC in conjunction with Article 17 (4) of Directive 72/159/EEC: - a Ministerial Decree of 6 November 1975 granting an annual compensatory allowance to farmers in less-favoured areas on account of permanent natural handicaps, and - a Ministerial Decree of 19 March 1976 fixing the amount of the annual compensatory allowance for permanent natural handicaps granted to farmers in less-favoured areas; Whereas under Article 18 (3) of Directive 72/159/EEC and Article 13 of Directive 75/268/EEC, the Commission must determine whether, having regard to the objectives of Directive 75/268/EEC and to the need for a proper connection between the various measures, the laws, regulations and administrative provisions notified comply with that Directive and thus satisfy the conditions for financial contribution by the Community; Whereas the basic objective of Directive 75/268/EEC is to ensure the continuation of farming in the mountain and hill areas and less-favoured areas specified by the Council, thereby maintaining a minimum population level or conserving the countryside; Whereas Directive 75/268/EEC therefore authorizes the Member States to introduce a system of aids to encourage farming and to raise farm incomes in these areas; Whereas this system may take the form of an allowance to compensate farmers for permanent natural handicaps, if they undertake to pursue a farming activity in accordance with the aims of the Directive for at least five years ; whereas in the case of cattle, sheep and goat farming this allowance is calculated in relation to livestock numbers and may not exceed 50 units of account per livestock unit and 50 units of account per hectare under forage, but may not be less than 15 units of account per livestock unit ; whereas, in addition to the conditions in Articles 6 and 7 of the Directive, Member States may lay down supplementary conditions or limitations on the granting of the compensatory allowances; Whereas the abovementioned Ministerial Decrees are consistent with the aims and conditions of Directive 75/268/EEC; Whereas the EAGGF Committee had been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 The Ministerial Decrees of 6 November 1975 and 19 March 1976 granting an annual compensatory allowance to farmers in less-favoured areas on account of permanent natural handicaps, notified by the Belgian Government on 26 April 1976, satisfy the conditions for financial contribution by the Community to common measures as referred to in Article 13 of Directive 75/268/EEC and Article 15 of Directive 72/159/EEC. Article 2 This Decision is addressed to the Kingdom of Belgium. Done at Brussels, 28 July 1976. For the Commission P.J. LARDINOIS Member of the Commission (1)OJ No L 128, 19.5.1975, p. 1. (2)OJ No L 96, 23.4.1972, p. 1.